Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 8, 10-11 are allowed in view of amendment filed on 11/16/2021.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/26/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter F. Corless on 12/20/2021.

The application has been amended as follows: 
	Claims 2, 9 are cancelled.

Claims 8 and 10 are amended as follows:

Claim 8. (Currently Amended) A method of manufacturing a steel for a crankshaft, comprising: preparing a molten steel consisting of [[comprising]] 0.37 to 0.42 wt% of carbon (C), 0.55 to 0.70 wt% of silicon (Si), 1.45 to 1.65 wt% of manganese (Mn), 0.025 wt% or less and excluding 0 wt% [[(excluding 0 wt 0)]] of phosphorus (P), 0.020 to 0.035 wt% of sulfur (S), 0.15 to 0.30 wt% of chromium (Cr), 0.035 to 0.048[[0.055]]% of vanadium (V), and a remainder of Fe ; thereby producing the steel of claim 1.
Claim 10. (Currently Amended) The method of claim 8, wherein the forming the forged [[25]] product comprises subjecting the intermediate to heating to a temperature of 1200 to 1300°C and then hot forging.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Watari (US 5,922,145)
Watari discloses a non-heat treated steel product comprising C 0.2-0.6%, Si 0.05-1.5%, Mn 0.1-2%, P 0.07% or less, Si 0.01-0.2%, Al 0.002-0.05%, Cu 0-1%, Ni  0-2%, Cr 0-2%, Mo 0-0.5%,  V 0-0.3%, Nb 0-0.1% and the balance of Fe wherein at leat 90% of the microstructure is constituted by ferrite and pearlite, and the average lamellar spacing of pearlite is 0.2 micron or less. (Claim 6 and 8).
Hence, Watari does not disclose instant claimed steel consisting of language since Watari requires Al 0.002-0.05%.
No prior art can be found to disclose instant claim 1 required consisting of compositions ranges, microstructure and lamellar spacing.
Hence, instant product claims 1, 3-5 are in condition for allowance.  As a result of allowed product claim 1, withdrawn process of making of claims 8, 10-11 are rejoined to be allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733